Citation Nr: 1608904	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-12 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD)

2.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

(The issue of entitlement to payment or reimbursement for the cost of medical treatment provided from April 3, 2014 to April 4, 2014 by private medical providers is the subject of a concurrent, but separately issued, decision.)


REPRESENTATION

Appellant represented by:	Idaho Division of Veterans Services




WITNESSES AT HEARING ON APPEAL

The Veteran, Mr. R. O., and Ms. M. H.


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2015, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In November 2015, the Veteran was notified that the VLJ who conducted that hearing was unavailable to participate in deciding his appeal.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  Therefore, the Veteran was offered an opportunity for a new hearing in his case.  In December 2015, the Veteran responded that he did not want to appear at another Board hearing.  He also requested that the Board adjudicate his appeal based on the evidence of record.  Accordingly, the Veteran's appeal was reassigned to the undersigned VLJ for a decision based on the evidence of record.  38 C.F.R. § 19.3(b) (2015).

The issue of entitlement to service connection for a skin disorder, to include as due to herbicide exposure, is addressed in the Remand portion of the decision below and is remanded to the RO for additional development.


FINDING OF FACT

At the July 2015 hearing before the Board, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his claim seeking entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for withdrawal of the claim seeking entitlement to an evaluation in excess of 30 percent for service-connected PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

At his July 2015 hearing before the Board, the Veteran withdrew his appeal regarding the issue of entitlement to an evaluation in excess of 30 percent for service-connected PTSD.  There remains no allegation of error of fact or law for appellate consideration regarding this issue.  As the Board does not have jurisdiction to review the issue of entitlement to an evaluation in excess of 30 percent for service-connected PTSD, it must be dismissed.





ORDER

The appeal for entitlement to an evaluation in excess of 30 percent for service-connected PTSD is dismissed.


REMAND

Review of the claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to the claim of entitlement to service connection for a skin disorder, to include as due to herbicide exposure.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

A.  VA Treatment Records

At his July 2015 hearing before the Board, the Veteran testified that he received treatment for his skin disorder at the VA Medical Center in White City, Oregon.  It does not appear that these records have been obtained and associated with the evidence of record.  When put on notice of the likely existence of private or VA medical records, VA must attempt to obtain those records before proceeding with appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO must also obtain any available updated VA treatment records regarding the Veteran's claimed skin disorder on appeal.

B.  VA Examination

In April 2011, the Veteran submitted a claim seeking service connection for "a reoccurring skin rash" which he attributed to Agent Orange exposure during his military service.  Specifically, the Veteran asserted that the rash manifested as spots appearing on the arms and legs that resembled insect bites.  He also indicated that he had experienced the rash ever since he left the military.

VA treatment records throughout the appeal period describe the Veteran's rash as lichen planus, lichenoid inflammation, guttate psoriasis, eczematous dermatitis, erythema, seborrheic dermatitis, and benign seborrheic keratosis.  These records suggest that, at various times, this rash affected his hands, wrists, legs, back, face, and scalp.  

At his July 2015 Board hearing, the Veteran asserted that his rash was identified incorrectly by his VA doctors and that he actually had chloracne related to his exposure to Agent Orange while stationed in Vietnam.  In support of this assertion, the Veteran submitted copies of internet research articles about chloracne as well as photographs showing the physical manifestation of his skin rash.  He further testified that he developed the rash in service but did not seek immediate treatment.  The Veteran indicated that he continued to experience the rash after service and that he self-medicated the rash with different creams and ointments until he sought formal treatment from VA in 1994.

Given the various skin disability assessments provided for the same skin rash during the appeal period, and based on the Veteran's contentions that his VA doctors incorrectly identified his post-service skin rash, the Board finds it necessary to provide the Veteran with an appropriate examination to determine whether he has a current skin disorder that is on the list of presumptive service-connected diseases for herbicide exposure.

Additionally, the record shows that the Veteran was stationed in the Republic of Vietnam from approximately November 1967 to November 1968.  As a result, he is presumed to have been exposed to herbicides such as Agent Orange while on active duty.  However, none of the skin disorders that were assessed throughout the appeal period are considered chronic disabilities subject to the regulation regarding presumptive disabilities first diagnosed after discharge from active duty.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2015).  The Board observes that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (finding that when a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service).  After reviewing the appropriate records, conducting a clinical evaluation of the Veteran, and with consideration of the Veteran's statements and testimony, the examiner must provide a medical opinion addressing whether any of the Veteran's previously or currently diagnosed skin disorders, including lichen planus, lichenoid inflammation, guttate psoriasis, eczematous dermatitis, erythema, seborrheic dermatitis, and benign seborrheic keratosis, are etiologically related to his military service, including in-service exposure to herbicides.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain all  treatment records for the Veteran from the White City, Oregon, VA medical facility, as well as all VA treatment records for the Veteran dated from January 2012 to the present.  All attempts to obtain these records must be documented in the claims file. 

2.  The Veteran must be afforded an appropriate examination to determine the nature, extent, and etiology of all previously and currently diagnosed skin disorders.  All necessary tests and studies must be accomplished and the examiner must provide a diagnosis for any pathology found.

After reviewing the evidence of record and conducting a thorough clinical evaluation of the Veteran, and with consideration of the Veteran's statements and testimony, the examiner must provide a medical opinion addressing the following:

(a)  Whether the Veteran has a current skin disorder that is on the list of presumptive service-connected diseases for herbicide exposure (i.e., does he currently have chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, or dermatofibrosarcoma protuberans?).

(b)  If the Veteran has a current skin disorder that is not on the list of presumptive service-connected diseases for herbicide exposure, the examiner must indicate whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current skin disability began in service, was caused by service, or is otherwise related to service to include as due to his presumed herbicide exposure in service (regardless of the fact that certain skin disorders are not presumed to be associated with herbicide exposure).  The examiner must also address and reconcile the pertinent medical records which previously diagnosed the following skin disorders: lichen planus, lichenoid inflammation, guttate psoriasis, eczematous dermatitis, erythema, seborrheic dermatitis, and benign seborrheic keratosis.  Specifically, the examiner must discuss whether any of these previously diagnosed skin disorders were incurred in, caused by, or otherwise related to the Veteran's military service or his in-service exposure to herbicides.  

A complete rationale for all opinions must be provided. 

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's electronic claims file.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claim on appeal.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


